In an action to recover damages for personal injuries and wrongful death, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Milano, J.), dated March 26, 1998, which granted the defendant’s motion to dismiss the complaint as barred by the Statute of Limitations and denied, as academic, their cross motion to strike the defendant’s affirmative defense based thereon.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs’ action is barred by the Statute of Limitations, and that the toll provided by CPLR 207 does not apply (see, CPLR 214, 207 [3]; EPTL 5-4.1). The appellant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.